DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12-13, 15-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone (US PG Pub. No. 2013/0012360, Jan 10, 2013).
Regarding claim 1, as broadly interpreted, Stone teaches a hand grip exercise apparatus (see Fig. 2a below), comprising: a first half configured with at least one vertical surface 22, at least one horizontal surface (see annotated Fig. 2a below) and at least one angled portion 24; a second half configured with at least one vertical surface 22’, at least one horizontal surface and at least one angled portion 24’; and, a hinge (i.e., hinge defined where pin 23 and holes 25 are located), connecting the first half to the second half at the angled portions 24,24’ of each half.  
[AltContent: arrow][AltContent: textbox (generally horizontal surface relative to vertical surface 22)][AltContent: arrow][AltContent: textbox (angled portions)][AltContent: arrow][AltContent: textbox (vertical surfaces)][AltContent: arrow][AltContent: textbox (generally horizontal surface relative to vertical surface 22’)][AltContent: arrow]      
    PNG
    media_image1.png
    521
    495
    media_image1.png
    Greyscale

Regarding claim 2, Stone teaches wherein the first half and the second half are generally L-shaped with added angled portions, where the angled portions terminate at the hinge (see annotated Fig. 2a above).  
Regarding claim 3, Stone teaches wherein for each L- shaped half the at least one horizontal surface forms the bottom of the L-shape and the at least one vertical surface forms the vertical of the L-shape (see annotated Fig. 2a above).  
Regarding claim 4, Stone teaches wherein a junction where the vertical surface and the horizontal surface meet is curved 13 (see Fig. 2a above).   
Regarding claim 5, Stone teaches wherein the first half and second half are connected together at the hinge (i.e., hinge defined where pin 23 and holes 25 are located) as mirror images, such that the angled portions 24,24’ angle towards each other (see Fig. 2a above).  
Regarding claim 6, Stone teaches wherein the horizontal surfaces of the first L-shaped half and second L-shaped half face towards each other (see Fig. 2a above).  
Regarding claim 7, Stone teaches an embodiment wherein the hinge is biased (i.e., with a spring 66, see Fig. 9a below).  

    PNG
    media_image2.png
    513
    554
    media_image2.png
    Greyscale

Regarding claim 8, Stone teaches wherein the hinge is spring-loaded (i.e., with spring 66, see Fig. 9 above).  
Regarding claim 9, Stone teaches at least one mounting hole (i.e., where the mounting hole can be hinge hole 25 for mounting of a pin 23, or hole 35 for insertion of a cord, see Fig. 2a above).  
Regarding claim 10, as broadly interpreted, Stone teaches further comprising at least one tongue (i.e., tongue or groove of a door frame, see Fig. 2a above) for spacing the first half from the second half (see Fig. 2a above).  
Regarding claim 12, as broadly interpreted, Stone teaches a hand grip exercise apparatus, comprising: a first half configured with at least two vertical surfaces (i.e., two vertical surfaces defined by inner and outer vertical surfaces 22,22’, see annotated Fig. 2a below) and at least two angled portions (see annotated Fig. 2a below); a second half configured with at least two vertical surfaces and at least two angled portions; and, a hinge (i.e., hinge defined where pin 23 and holes 25 are located), connecting the first half to the second half at one of the angled portions of each half, wherein an upper portion (see annotated Fig. 2a below) of the hand grip exercise apparatus comprises a vertical surface and an angled portion of the first half and a vertical surface and angled portion of the second half (i.e., where the device bisected through a horizontal axis shown in horizontal dashed-line below includes an upper angled portion and vertical surfaces).  
[AltContent: textbox (tongue)][AltContent: arrow][AltContent: arrow][AltContent: textbox (upper portion)][AltContent: textbox (vertical surfaces)][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (vertical surfaces)][AltContent: textbox (angled portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (angled portion)][AltContent: textbox (angled portion)][AltContent: textbox (angled portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow]      
    PNG
    media_image1.png
    521
    495
    media_image1.png
    Greyscale

Regarding claim 13, as broadly interpreted, Stone teaches further comprising a tongue disposed on the angled portion (i.e., tongue or groove of a door frame disposed in contact with the angled portion, see annotated Fig. 2 above) of the first half of the upper portion and on the angled portion of the second half of the upper portion.  
Regarding claim 15, Stone teaches an embodiment wherein the hinge is biased (i.e., with a spring 66, see Fig. 9a above).  
Regarding claim 16, Stone teaches wherein the hinge is spring-loaded (i.e., with spring 66, see Fig. 9 above).  
Regarding claim 17, Stone teaches at least one mounting hole (i.e., where the mounting hole can be hinge hole 25 for mounting of a pin 23, or hole 35 for insertion of a cord, see Fig. 2a above).  
Regarding claim 19, as broadly interpreted, Stone teaches a method of using a hand grip exercise apparatus, comprising: opening at least one of a first half or a second half of the apparatus to place the apparatus in an at least partially open configuration (see Fig. 15 below); inserting a weight within the apparatus and/or suspending a weight from the apparatus (i.e., where a handle 51 can be suspended from the apparatus via cord 41, see Fig. 23 below); transitioning the apparatus to a closed configuration (as shown in Fig. 23 below): and. exercising using the apparatus (i.e., exercising such as by performing pull-ups, see Figs. 1a-1b).  

    PNG
    media_image3.png
    417
    596
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    611
    505
    media_image4.png
    Greyscale

Regarding claim 20, as broadly interpreted, Stone teaches the method further comprising, or in the alternative of opening/inserting/transitioning, suspending the weight (i.e., suspending handle 51, see Fig. 23 above) from the apparatus.

Allowable Subject Matter
Claims 11, 14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 11 and 18, none of the prior art either alone or in combination teach or suggest all the limitations of the intervening claim and further reciting comprising texturing on at least one vertical surface of the apparatus for enhancing gripping of the apparatus
Regarding claims 14, none of the prior art either alone or in combination teach or suggest all the limitations of the intervening claim and further reciting wherein the length of at least one tongue is adjustable.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702. The examiner can normally be reached Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S LO/Primary Examiner, Art Unit 3784